Citation Nr: 1427165	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  03-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to apportionment of the Veteran's nonservice-connected pension benefits for the period from February 2001 to July 2001.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran was a member of the United States Air Force Reserve; he had a period of active duty for training (ACDUTRA) from August 1974 to February 1975, and he was discharged from the Air Force Reserve in December 1975.  The Veteran's former spouse is the appellant.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2002 determination of the Regional Office (RO) in Atlanta, Georgia that the appellant and her children were not the Veteran's dependents for Department of Veterans Affairs (VA) purposes and that she was not entitled to any of his benefits.  In July 2004, the Board framed the issue as "entitlement to Veteran's benefits for dependents" and remanded the appeal to the RO so that the appellant could be afforded a hearing before a Veterans Law Judge.  

In January 2005, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the claims file.

In May 2005, the Board denied "entitlement to VA benefits as a dependent of the Veteran."  The appellant appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2006, the parties submitted a Joint Motion for Remand in which they requested that the Board's May 2005 decision be vacated and the appeal remanded to the RO for action consistent with the Joint Motion for Remand.  In October 2006, the Court granted the parties' Joint Motion for Remand.  

Thereafter, in July 2007, the Board framed the issue on appeal as entitlement to apportionment of the Veteran's Department of Veterans Affairs improved pension benefits for the period from February 2001 to July 2001, and remanded the case for additional development.  This resulted in the issuance of an April 2014 special apportionment decision which denied the appellant's claim.  The appellant perfected her appeal as to that issue and the case has been returned to the Board for appellate review.  Thus substantial compliance with the remand has been achieved.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In addition to the paper claims files, there is an electronic file associated with the claim.  The electronic file does not currently contain evidence pertinent to the appellant's claim that is not included in the paper claims file.


FINDINGS OF FACT

1.  The Veteran's claim for nonservice-connected pension benefits was granted in a February 2002 rating action, effective January 11, 2001 (the date of the claim). 

2.  The Veteran and the appellant were married in July 2000, separated in February 2001, and divorced in July 2001; the Veteran did not contribute to the appellant's monthly support between February and July of 2001.

3.  No reasonable apportionment can be made to the appellant without causing undue financial hardship to the Veteran.  



CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's nonservice-connected pension benefits have not been met for the period from February 1, 2001 to July 1, 2001.  38 U.S.C.A. §§ 5107, 5307 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400, 3.450, 3.451, 3.452, 3.458 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 C.F.R. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, it does not appear that this duty is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the duty is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51.  

Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 53).  The Board notes that the duty to notify and assist does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are to be paid; thus, under Sims, the duty is not applicable to this claim and will not be further addressed. 

However, VA does have the duty to provide certain notification to all interested parties in simultaneously contested claims.  See 38 C.F.R. §§ 19.100-102.  Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives must be furnished a copy of the statement of the case by VA.  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal must be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 U.S.C.A. § 7105A, 38 C.F.R. § 19.102.

Here, the appellant's attorney filed an NOD in May 2012, and a substantive appeal in July 2013.  In response to the NOD, the RO issued a statement of the case (SOC) and provided a copy to the appellant and to the Veteran's representative.  The record also indicates that the Veteran was aware of the appellant's appeal and her contentions.  Furthermore, for the reasons explained more fully below, the Board is denying the appellant's claim for an apportionment.  Such a decision is fully favorable to the Veteran.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition, the record shows that the appellant was represented by an attorney throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her apportionment claim, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Board may proceed with appellate review.

II.  Merits of the Claim

As noted in the Joint Motion for Remand, the parties accept the facts as presented in the May 2005 Board decision.  To wit, the Veteran submitted a claim for pension benefits in January 2001.  The Veteran submitted VA Form 686c, Declaration of Status of Dependents, in June 2001.  He reported that he had married the appellant in July 2000, and that they were separated as of February 11, 2001.  He indicated that he was not contributing to the appellant's monthly support.  By rating action dated in February 2002, the RO concluded that the Veteran was permanently and totally disabled and granted his claim for pension benefits, effective January 11, 2001, the date his application was received.  By award letter dated in February 2002, the RO informed the Veteran of his award and noted that he was being paid pension benefits as a single veteran without dependents.  The award letter indicated that the effective date of the payment of the award was February 2001.  The Veteran and the appellant were married in July 2000, and their divorce was effective in July 2001.

While the case was in remand status, the Veteran's original grant of nonservice-connected pension benefits issued in February 2002 (effective February 1, 2001) was determined to have been based on clear and unmistakable error (CUE).  The April 2009 CUE rating action proposed the termination of the Veteran's nonservice-connection pension.  This termination was implemented by way of a September 2009 rating action; the Veteran's nonservice-connected pension was terminated effective September 30, 2009.  No overpayment was created as a result of the nonservice-connected pension benefits that were paid between February 1, 2001 and September 1, 2009.

A veteran's benefits may be apportioned if the veteran is not residing with his or her spouse or his or her children and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  In this case, the Appellant does not claim, and the record does not show, that there was any separation agreement or court order for spousal or child support.

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  

Apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her; but apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.  See, e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).

The "benefit-of-the-doubt rule" does not apply in apportionment cases.  This is so because it is impossible to give the benefit of the doubt to both the Veteran and the claimant simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997). 

The appellant contends that she is entitled to an apportionment of the Veteran's nonservice-connected pension benefits.  She testified during her January 2005 Travel Board hearing that the Veteran abandoned the family in February 2001.  The appellant further contends that her children are also entitled to an apportionment, but she testified at her January 2005 Travel Board hearing that her children were not the Veteran's children and that he had not adopted her children.

The Board initially notes that, as the Veteran and the appellant were divorced as of July 2001, she would not be eligible for an apportionment as of the date of the divorce.  See Marrero v. Gober, 14 Vet. App. 80 (2000) (veteran's former spouse is not eligible for apportionment of veteran's VA benefits).

The Board also notes that the law does not permit apportionment of VA benefits when either the equities are such that apportionment would cause undue hardship to the veteran or the total benefits payable to the disabled person would not permit payment of a reasonable amount to the apportionee.  In this case, as reflected in the September 2009 rating action, the Veteran's pension benefits were terminated, effective September 30, 2009.  The Veteran has never been in receipt of any other VA disability benefits.

Since all pension benefits payable during the period in question have already been disbursed to the Veteran, any apportionment now authorized for the period from February 2001 to July 2001 would necessitate the establishment of an overpayment subject to collection from the Veteran.  Review of the Veteran's monthly financial situation, as reflected in a VA Form 5655 he submitted in March 2009, reveals that the Veteran's pension benefit was approximately equal to the earned income of his spouse.  Termination of the Veteran's pension benefits therefore resulted in a decrease of his monthly household net income by approximately half and the monthly expenses of mortgage, utilities, food, credit card installments, car note and car insurance ($1993) totaled more than $700 in excess of the net wages of the Veteran's spouse.  To reduce the household income by another 20 percent ($155) of the pension amount paid in 2001 ($775 per month) would bring the household income down to approximately 44 percent of what it was before pension was terminated.  The appellant's attorney contends that an apportionment of 50 percent ($387.50) is warranted; this would reduce the Veteran's household income to approximately 35 percent of what it was before pension was terminated.

The Veteran stated, in a July 2009 written statement, that he was unable to work and that he needed the pension check.  He said that he would lose his home, his wife, his grandkids and everything he had if the pension benefits were terminated.  Termination of pension benefits clearly created a serious financial situation for the Veteran and to require him to pay an apportionment by creating an overpayment to VA on top of the termination of pension seems unduly warranted.

Based on the particular financial circumstances shown above, the Board finds that an apportionment or a special apportionment is not warranted and that the claim must be denied.  In reaching this decision, the Board notes that an apportionment would create a financial burden on the Veteran as his income after pension benefits were terminated was clearly drastically reduced.  An apportionment of 20 percent by way of an overpayment would be an undue hardship to the Veteran, as his monthly deficit would increase if such an apportionment were made.  Thus, it appears that even the most minimal level of apportionment of the Veteran's nonservice-connected pension benefits would cause undue hardship to the Veteran.  As the total benefit payable to the Veteran does not permit the payment of a reasonable amount to the appellant, the Veteran's benefits cannot be apportioned.  38 C.F.R. §§ 3.451, 3.458(a).  The Board again notes that no benefit is currently payable to the Veteran and that no benefit has been paid since September 30, 2009.

Having considered the facts of this case and the applicable laws and regulations, the Board finds that an apportionment of the Veteran's VA benefits is not warranted.  Although the Board finds that the appellant is experiencing some degree of need, it is clear that an apportionment by way of the creation of an overpayment would also create undue hardship for the Veteran.  The Board thus concludes that entitlement to an apportionment is not warranted.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458.


ORDER

Apportionment of the Veteran's nonservice-connected pension benefits from February 1, 2001 to July 1, 2001, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


